Citation Nr: 0708250	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-28 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis in the left shoulder with a history of 
dislocation.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1992 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  The veteran is right hand dominant.  

2.  The objective and competent medical evidence of record 
shows the veteran's service-connected osteoarthritis of the 
left shoulder is manifested by subjective complaints of pain; 
and limited range of motion with abduction and forward 
flexion of the left arm to 160 degrees and external rotation 
to 55 degrees.  Strength of all major muscle groups of the 
left upper extremity was 5/5 and x-rays showed no acute 
fracture and mild osteophytosis at the inferior edge of the 
glenohumeral compartment.

3.  The objective and competent medical evidence of record 
shows the veteran's service-connected lumbosacral strain is 
manifested by subjective complaints of pain; forward flexion 
to 90 degrees; and a combined range of motion of the 
thoracolumbar spine at 270 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for osteoarthritis of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.6, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.71, 4.59, 4.71a, Diagnostic Code (DC) 
5010-5203, 5201, 5202 (2006).

2.  The schedular criteria for a rating in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.41, 4.45, 4.59, § 4.71a, Diagnostic Code 
5237 (2006) (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to the veteran's discharge examination in January 
1997, he is right handed.

The veteran underwent a VA examination in February 2004.  
According to the examination report, the veteran complained 
of decreased range of motion and pain in his left shoulder 
and an inability to play with his three-year old daughter 
because he could not lift her.  He also said his left 
shoulder felt unsteady.  The veteran also complained of low 
back pain.  He denied any radicular pain or numbness, 
tingling, weakness or bowel or bladder dysfunction.  He never 
had surgery or injections for the shoulder or back and was 
not taking any medications for either.  The veteran said that 
long rides, or any bending or lifting, caused more pain.  He 
denied flare-ups and did not use a cane or back brace.  The 
veteran could walk an unlimited distance and did not have any 
unsteadiness or falls.  The veteran said he had to frequently 
shift positions while at work and also said that his back 
hurt him whenever he undertook any kind of athletic activity.

On examination of the left shoulder, abduction and forward 
flexion were to 160 degrees, and external rotation was to 55 
degrees.  The veteran had a positive apprehension test and a 
negative relocation test.  Crossover and Neer's and Hawkins 
signs were all negative.  Some anteroinferior instability 
measured approximately 1-2+.  There did not appear to be any 
posterior instability.  It was noted historically that there 
had been no dislocations since service.  Strength of all 
major muscle groups of the left upper extremity, including 
rotator cuff musculature, was 5/5.  X-rays of the left 
shoulder showed no acute fracture and mild osteophytosis at 
the inferior edge of the glenohumeral compartment.  The 
acromioclavicular joint appeared in normal alignment and no 
heterotopic ossification was noted.  The impression of the 
radiologist was mild osteoarthritis of the glenohumeral 
compartment.  The examining physician's assessment was 
recurrent instability of the left shoulder, likely with 
Bankart lesion.

On examination of the back, forward flexion was to 90 
degrees, extension was to 30 degrees, both left and right 
lateral bending were to 30 degrees, and both left and right 
rotation were to 45 degrees.  Some paraspinal tenderness to 
palpation, especially on the left side, was noted.  The 
veteran had no midline tenderness.  He had negative straight 
leg raise bilaterally.  Strength of all major muscle groups 
and bilateral lower extremities was 5/5.  He had normal 
sensation in all distributions, bilateral lower extremities.  
Deep tendon reflexes in his patellar and Achilles tendons 
bilaterally were 2+.  X-rays of the lumbar spine showed no 
loss of height of any of the vertebral bodies or disc spaces.  
The examining physician's assessment was discogenic low back 
pain without radiculopathy.

In an April 2004 signed statement, the veteran criticized the 
VA examination.  He said his complaint was his lack of 
ability to raise or lift his arm without experiencing 
discomfort and pain when he moved his arm to the side.  He 
said he could lift his arm in front with a little discomfort.  
He also complained about the back exam.  He said he was once 
able to bend over to a certain degree before feeling any 
pain, but now to attempt to bend over and come back up was 
very painful.  He said he was not asked when he felt any pain 
and discomfort bending over, but coming back up was very 
painful.

In a signed statement dated in July 2004, the veteran again 
criticized the VA examination.  He said that the doctor told 
him to lift his left shoulder above his head.  He said he 
started to lift his arm out to the side to raise his arm 
above his head, but it was very painful and uncomfortable.  
So he rotated his arm in front and then over his shoulder.  
He said the doctor never addressed the fact the veteran could 
not lift his shoulder and arm out to the side that far 
without experiencing any pain.  The veteran said that he 
tried to explain to the examiner that he knew his motion was 
less because it hurt sooner with certain motions than it did 
before.  The motion that he did have had decreased without 
feeling any pain.  He said that he could not lift his arm out 
to the side very far without experiencing pain.  

The veteran said the lower back examination happened the same 
way.  When the doctor asked him to bend over, he slowly bent 
over, but the doctor just looked at the fact that he bent 
over but not that such bending was painful.  As the veteran 
said he came back up, he had to catch the doctor's table to 
brace himself to stand back up.  The veteran said he could 
not stand or walk or bend in these movements as he used to 
because the level of motion he had in his back had decreased.  
If he bent over or made certain movements with his lower back 
to a certain degree it was very painful.  Limitation of 
motion of the lower back and left shoulder was not the 
problem, the veteran said, but pain was when he exceeded the 
limited motion he now had.


II.  Legal Analysis

A.  Duty to Assist and Notify

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in January 2004.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this 
letter, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  Here, the noted 
January 2004 "duty to assist" letter was issued before the 
appealed rating decision. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess and Hartman v. Nicholson, 
which held that the VCAA requires the VA to provide the 
claimant with notice of missing information and evidence that 
will assist in substantiating all the elements of the claim.  
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In the Mayfield case, the Court addressed the meaning of 
prejudicial error in the context of the VCAA duty-to-notify.  
Mayfield, supra.  Here, the Board finds no possibility of 
prejudicial error to the veteran.  As explained below, 
evidence in the record demonstrates the veteran is not 
entitled to an increased rating for his service-connected 
osteoarthritis in his left shoulder and for his service-
connected lumbosacral strain.  Therefore, any lack of notice 
by the VA to the veteran as now required by Dingess and 
Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).


Left shoulder

The preponderance of the objective and competent medical 
evidence supports the current rating for osteoarthritis of 
the left shoulder.  The veteran's left shoulder disability is 
evaluated at 10 percent, pursuant to DC 5010-5203.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
38 C.F.R. §§ 4.20, 4.27 (2006).  The additional code is shown 
after a hyphen.  Id.  Here, the first listed code reflects an 
arthritic musculoskeletal disability (5010), rated by analogy 
to impairment of the clavicle or scapula (5203).  See 
38 C.F.R. § 4.71a (2006).  

Pursuant to DC 5010, arthritis substantiated by x-ray 
findings is rated as degenerative arthritis under DC 5003.  
38 C.F.R. § 4.71a, DCs 5003, 5010 (2006).  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  38 C.F.R. § 4.71a, DC 5003.  When limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic code, a 10 percent rating is applied 
for each major joint affected by limitation of motion.  Id.  
This minimum 10 percent rating is available to the veteran in 
this case as rating for limitation of motion under several 
available codes may prove elusive.

Here, the RO rated the left shoulder under limitation of 
motion of the shoulder and arm, pursuant to DC 5203.  
Dislocation of the clavicle or scapula warrants a 20 percent 
disability rating for both the dominant or non-dominant side 
of the body.  38 C.F.R. § 4.71a, DC 5203 (2006).  Nonunion of 
the clavicle or scapula with loose movement also warrants a 
20 percent disability rating, while nonunion of the clavicle 
or scapula without loose movement warrants a 10 percent 
rating for both the dominant and non-dominant sides of the 
body.  Id.  Malunion of the clavicle or scapula warrants a 10 
percent rating.  Id.  While the veteran has a past history of 
dislocation, current x-rays showed the acromioclavicular 
joint appeared in normal alignment.  Certainly nothing in the 
latest VA examination would warrant a rating higher than 10 
percent.

Full range of motion of the shoulder under the rating 
schedule is measured from 0 degrees to 180 degrees in forward 
elevation (flexion), 0 degrees to 180 degrees in abduction, 0 
degrees to 90 degrees in external rotation, and 0 degrees to 
90 degrees in internal rotation.  38 C.F.R. § 4.71, Plate I 
(2006). 

The veteran is right handed, according to the discharge 
examination, so his right side is considered dominant for 
rating purposes.  The veteran was diagnosed at the February 
2004 examination with recurrent instability of the left 
shoulder, likely with Bankart lesion.  Reportedly, however, 
there have been no dislocations since separation from 
service.

Upon physical examination in February 2004, full range of 
motion was not shown as described above in 38 C.F.R. § 4.71, 
Plate I.  However, the measured range of motion for the left 
arm was not so limiting as to warrant a higher rating.  
Abduction and forward flexion were to 160 degrees which is 
some limitation from full range of motion between 0 degrees 
to 180 degrees for both abduction and forward flexion.  
External rotation was to 55 degrees which shows limitation of 
motion from full range of motion between 0 degrees to 90 
degrees for external rotation.  The rating based on 
limitation of motion contemplates that the limitation is due 
to pain.

While the veteran's range of motion of his left arm is not 
full range of motion, it is not so impaired as to warrant a 
higher rating under DC 5200 (need favorable anklylosis of 
scapulohumeral and abduction to 60 degrees for a 20 percent 
rating), or DC 5201 (need limitation of motion of the left 
arm to shoulder level for a 20 percent rating), or under DC 
5202 (need the malunion of the humerus with a moderate or 
marked deformity for a 20 percent rating).  See 38 C.F.R. 
§§ DCs 5200-5202 (2006).


Back

The veteran's service-connected lumbosacral strain was 
evaluated as 10 percent disabling under DC 5295.  38 C.F.R. 
§ 4.71a, DC 5295 (effective prior to September 26, 2003).  
This was based on a finding of characteristic pain on motion.

The Board notes that the veteran filed his claim for an 
increased rating in October 2003 and that the criteria for 
evaluating lumbosacral strain, first contained in DC 5295, 
was amended effective September 26, 2003.  Under the revision 
of DC 5295, effective September 26, 2003, lumbosacral strain 
is rated under DC 5237, for lumbosacral or cervical strain.  
38 C.F.R. § 4.71a, DC 5237 (2006).  The veteran was notified 
of this change in the July 2004 statement of the case.

Lumbosacral strain under DC 5237 is rated under the criteria 
of the General Rating Formula.  The relevant criteria of the 
General Rating Formula are as follows.

For a rating of 10 percent: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

For a rating of 20 percent: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

For a rating of 40 percent: forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

For a rating of 50 percent: unfavorable ankylosis of the 
entire thoracolumbar spine.

For a rating of 100 percent: unfavorable ankylosis of the 
entire spine.

Note 2 to the general rating formula provides that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  

When rating under the General Rating Formula, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are evaluated 
separately, under an appropriate diagnostic code.  In this 
case, there are no such neurologic abnormalities.

Applying the schedular criteria of the General Rating Formula 
to the veteran's lumbosacral spine condition as demonstrated 
by the February 2004 VA examination, a rating of 10 percent 
is appropriate for limitation of range of movement, since his 
forward flexion was to 90 degrees and, therefore, not within 
the guidelines for a 20 percent rating (greater than 30 
degrees but not greater than 60 degrees).  Further, the 
combined range of motion of the thoracolumbar spine as 
measured in the February 2004 VA examination was 270 degrees 
(forward flexion was to 90 degrees, extension was to 30 
degrees, both left and right lateral bending were to 30 
degrees, and both left and right rotation were to 45 
degrees).  To warrant a 20 percent rating, the combined range 
of motion of the thoracolumbar spine could not be greater 
than 120 degrees.  The veteran's 270 degrees does fit the 
guideline for a 10 percent rating under the formula where the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees.

Therefore, a higher evaluation to a 20 percent rating is not 
warranted for the veteran's service-connected lumbosacral 
strain.


Other considerations

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  In spite of the veteran's 
statements related to pain which are recounted above, the 
Board finds that the effects of pain in this case are 
reasonably shown to be due to the veteran's lumbosacral 
strain or to the osteoarthritis of his left shoulder and are 
contemplated in the 10 percent ratings currently assigned for 
each disorder.  There is no indication that pain, due to 
osteoarthritis of the left shoulder, causes functional loss 
greater than that contemplated by the 10 rating currently 
assigned.  And there is no indication that pain, due to 
disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 10 percent evaluation 
now assigned for the period.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, supra.  

The Board is aware of appellant's contentions that the 
examination provided was not sufficient or was inadequate.  
The Board does not agree.  Ranges of motion were noted as 
were appellant's complaints of pain.  He reported taking no 
medication for either disorder, not having any dislocations 
of the shoulder since service, no use of a back brace or 
other support, and no use of a cane.  Therefore, there is 
nothing in the examination report that would suggest 
appellant is close to a higher rating.  Moreover, there is no 
additional evidence that has been submitted with reference to 
continued treatment.  Thus, it does not appear that there is 
any basis for an increased rating for either disorder, and no 
further examination is needed.

The preponderance of the objective medical evidence supports 
the current rating for the veteran's left shoulder and for 
his lumbosacral strain.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102 (2006).

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. Part 4 consistent with Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  It does not find that 
any other diagnostic code is more loosely analogous to the 
disabilities at issue or would permit a higher schedular 
rating.

Finally, the Board has considered whether a higher rating of 
the veteran's service-connected left shoulder and of his 
service-connected lumbosacral strain is warranted on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(2006).  Here, the veteran was not unemployed and did not 
have surgery, or any reported long hospitalizations, for 
either disorder.  In the absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet App. 337 (1996).


ORDER

A rating in excess of 10 percent for osteoarthritis of the 
left shoulder is denied.

A rating in excess of 10 percent for lumbosacral strain is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


